Fourth Court of Appeals
                                   San Antonio, Texas
                                        February 26, 2019

                                      No. 04-19-00020-CV

                    Robert M. STONE, Raymond S. DeLeon, and John Salas,
                                       Appellants

                                                 v.

                                 THE CARLSON LAW FIRM,
                                        Appellee

                  From the 407th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2015-CI-16271
                         Honorable Karen H. Pozza, Judge Presiding


                                         ORDER
       On February 22, 2019, appellant filed a motion to abate this appeal based on a partial
settlement reached in the trial court. The motion does not comply with Texas Rule of Appellate
Procedure 10.1(a)(5) in that it does not contain a certificate stating the filing party conferred or
made a reasonable attempt to confer with all other parties about the merits of the motion and
whether those parties oppose the motion. Based on this failure, the motion is DENIED.



                                                      _________________________________
                                                      Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of February, 2019.



                                                      ___________________________________
                                                      KEITH E. HOTTLE,
                                                      Clerk of Court